       2:17-cr-20037-JES-JEH # 465           Page 1 of 7                                                E-FILED
                                                                       Monday, 15 July, 2019 03:05:45 PM
                                                                           Clerk, U.S. District Court, ILCD

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                      PEORIA DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
              Plaintiff,                           )
                                                   )       Case No. 17-CR-20037
v.                                                 )
                                                   )
BRENDT A. CHRISTENSEN,                             )
                                                   )       Judge: James E. Shadid
              Defendant.                           )


           RESPONSE AND MOTION TO QUASH SUBPOENA SERVED ON
                 UNIVERSITY OF ILLINOIS ON JULY 12, 2019

       The Board of Trustees of the University of Illinois (the “University”), by its attorneys,

HINSHAW & CULBERTSON LLP, move under Fed. R. Crim. P. 17(c)(2) to quash the

subpoena served upon it on Friday, July 12, 2019, by the defendant, Brendt A. Christensen.

       The latest subpoena served upon the University, attached as Exhibit A, requires it to

produce the following:

       Any and all documents, reports, communications, memoranda, correspondence or
       other records, in whatever form maintained, by an office or department,
       referencing in any way Brendt Christensen and/or the kidnapping and murder of
       Yingying Zhang on June 9, 2017, including, but not limited to: records of any
       investigation, after-action review, disciplinary proceedings, conference, report,
       policy and procedure review or amendment, offers to indemnify, contact with
       insurance providers or contact with any threat assessment organization.

       Records previously provided need not be re-produced.

The University was given until Monday, July 15 at 9:00 a.m. to produce the documents.

       This is the third trial subpoena served upon the University by counsel for the defendant

since May 30, 2019. Earlier subpoenas were received on May 30 and July 2 and are attached at

Exhibits B and C. The University has fully responded to the earlier subpoenas.




                                                                                  304020994v1 0904853
        2:17-cr-20037-JES-JEH # 465           Page 2 of 7



       Rule 17(c)(2) provides that “[o]n motion made promptly, the court may quash or modify

the subpoena if compliance would be unreasonable or oppressive.” The most recent subpoena is

unreasonable and oppressive in both its scope and in the amount of time (72 hours) it provides

the University to comply.

       The purpose of a subpoena duces tecum in a criminal case is not to facilitate discovery,

but to enable a party to obtain and inspect evidentiary material prior to trial. United States v.

Nixon, 418 U.S. 683, 698-99 (1974). To demonstrate that a subpoena is not unreasonable or

oppressive, the party seeking production of the documents must show that the materials sought

are: (1) relevant and admissible at trial; (2) not otherwise procurable reasonably in advance of

trial by the exercise of due diligence; (3) necessary for proper trial preparation; and (4) not

sought as part of a general “fishing expedition.” Id. at 699-700.

       The most obvious shortcoming of the present subpoena is its scope, seeking a review of

the written communications and work product of thousands of University employees. Such broad

requests have been quashed by the courts as improper fishing expeditions. See, e.g., Bowman

Dairy Co. v. United States, 341 U.S. 214, 221 (1951) (broad subpoena request is an invalid

fishing expedition); United States v. MacKey, 647 F.2d 898, 901 (9th Cir. 1981) (“[A] Rule 17(c)

subpoena is not intended to serve as a discovery tool, or to allow a blind fishing expedition

seeking unknown evidence ….”)(citation omitted); United States v. Jackson, 155 F.R.D. 664,

668 (D. Kan. 1994) (court quashed general subpoena requests based upon speculation of records

existence). A subpoena, as the one here, which uses terms such as “any and all documents” or

“including, but not limited to” is indicative of a fishing expedition. United States v. Mariano,

2013 U.S. Dist. LEXIS 31333, *5 (D. R.I. March 7, 2013).




                                                2
                                                                                 304020994v1 0904853
        2:17-cr-20037-JES-JEH # 465             Page 3 of 7



       The most recent subpoena served upon the University is, on its face, unreasonable and

oppressive. To comply with the subpoena would require the University to search the databases

and email accounts of thousands of University employees to determine whether the defendant or

Ms. Zhang was named in documents or communications and further review those documents and

communications to determine whether they might contain privileged material. Moreover, this

impractical and overwhelming task would have to be done in 72 hours over a weekend. When

there has been an ample time for discovery and pretrial investigation, a subpoena with a limited

time for response is unreasonable and oppressive. See United States v. Jasper, 2003 U.S. Dist.

LEXIS 3547 at *8 (S.D.N.Y. March 13, 2003) (subpoena served on eve of trial and requiring a

massive search quashed).

       The proponent of a subpoena must also show that the documents sought are both relevant

and admissible; unlike in civil discovery, potential relevance or admissibility is insufficient.

United States v. R. W. Prof. Leasing Servs. Corp., 228 F.R.D. 158, 162 (E.D. N.Y. 2005). Rule

17(c) “allows only for the gathering of specifically identified documents which a defendant

knows to contain relevant evidence to an admissible issue at trial.” United States v. Tokash, 282

F.3d 962, 971 (7th Cir. 2002); see also, e.g., United States v. Musgraves, 2015 U.S. Dist. LEXIS

11170, *7, 2015 WL 434050 (S.D. Ill. Jan. 15, 2015) (quashing subpoena because it did not seek

“specifically identified documents which a defendant knows to contain relevant evidence to an

admissible issue at trial.”). Although the University is not a party and not in a position to argue

admissibility, it seems unlikely that the documents sought by the sweepingly broad subpoena are

relevant to the issues in the pending phase of the trial.

       Further, a Rule 17(c) subpoena “should be quashed or modified if it calls for privileged

matter.” 2 Federal Practice & Procedure § 275, at 258; see also United States v. Tomison, 969 F.



                                                  3
                                                                                   304020994v1 0904853
        2:17-cr-20037-JES-JEH # 465              Page 4 of 7



Supp. 587, 597 (E.D. Cal. 1997). The attorney-client privilege shields from disclosure any

communications made in confidence by a client to an attorney for the purpose of seeking legal

advice. United States. v. BDO Seidman, LLP, 492 F.3d 806, 815 (7th Cir. 2007); see also United

States v. White, 970 F.3d 328, 334 (7th Cir. 1992). The subpoena does not exclude documents

protected under the attorney-client privilege.

       In a good faith effort to attempt compliance with any reasonable subpoena request,

however, the University soon after receiving the subpoena sought to determine from defense

counsel whether it would be possible to narrow the scope of the subpoena. In response, Ms.

Pollock, counsel for the defendant, indicated that the focus of the defense inquiry was for

documents, not previously produced, from the University’s Counseling Center and senior

administrators of the University regarding any official University action taken in response to the

Counseling Center’s treatment and assessment of the defendant, including such actions as

amending policies, or changes in University policies that reference “Brendt Christensen or the

kidnapping and/or murder of Yingying Zhang.” Ms. Pollock further indicated that the defense

was not seeking documents protected by the attorney-client privilege. In response, the University

undertook a diligent search for any such documents responsive to the narrowed request,

including efforts to locate any documents in the possession of the Counseling Center, senior

administrators and individuals with knowledge of any changes made to the Campus Violence

Prevention Plan, the Suicide Intervention Policy, and the Student Code. The University, through

its in house counsel, informed Ms. Pollock on July 14 that no documents responsive to the

modified request of the defendant were found. Ms. Pollock nonetheless indicated that this

response was unacceptable to the defense and it would not release the University from the

subpoena.



                                                   4
                                                                                  304020994v1 0904853
         2:17-cr-20037-JES-JEH # 465          Page 5 of 7



         The University has made diligent efforts to comply with all requests for records,

including the recent trial subpoenas. The University previously produced all Counseling Center

records regarding the defendant’s treatment to the defense counsel. It provided a declaration of

the Director of the Counseling Center that all of the defendant’s records at the Counseling Center

were produced and the only documents between staff members of the Counseling Center and/or

between staff members of the Counseling Center and any other employee or agent of the

University that have not been produced to the defense are communications between the

Counseling Center staff and the University’s legal counsel, which were made in confidence in

connection with the provision of legal services. The University then provided the Court with a

privilege log and a copy of the privileged documents for in camera inspection. The declaration

also said that the Counseling Center did not address the assessment and treatment of clients

through email. Finally, the University notified the defense that after a diligent search it found no

documents responsive to the narrowed request of the July 12 subpoena.

         The Court should find that the University has complied with the July 12 subpoena, as

modified to narrow the request, or quash the subpoena as unreasonable and oppressive in both its

scope and in the amount of time it provides the University to comply, especially in light of the

University’s actions to comply with the subpoena and its previous productions of documents.

         WHEREFORE, the Board of Trustees of the University of Illinois respectfully requests

that this Motion be granted and respectfully requests the Court to find that the University has

complied with the defendant’s July 12 subpoena, as modified by the defendant. In the event

compliance is disputed by the defendant or the defendant wishes to seek compliance with the

subpoena as issued, the University moves that the subpoena be quashed for the reasons stated

above.



                                                 5
                                                                                    304020994v1 0904853
2:17-cr-20037-JES-JEH # 465   Page 6 of 7



                                    Respectfully submitted,


                                    /s/ L. Lee Smith
                                    L. Lee Smith, ARDC 3122521
                                    lsmith@hinshawlaw.com
                                    HINSHAW & CULBERTSON LLP
                                    416 Main Street
                                    6th Floor
                                    Peoria, IL 61602
                                    Telephone: 309-674-1025
                                    Facsimile: 309-674-9328

                                    Charles R. Schmadeke, ARDC 2489813
                                    cschmadeke@hinshawlaw.com
                                    HINSHAW & CULBERTSON LLP
                                    400 South Ninth Street
                                    Suite 200
                                    Springfield, IL 62701
                                    Telephone: 217-528-7375
                                    Facsimile: 217-528-0075

                                    Attorneys for Board of Trustees of the
                                    University of Illinois




                                6
                                                                   304020994v1 0904853
       2:17-cr-20037-JES-JEH # 465     Page 7 of 7



                               CERTIFICATE OF SERVICE

      I hereby certify that on date, I electronically filed this MOTION TO QUASH
SUBPOENA SERVED ON UNIVERSITY OF ILLINOIS with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to the following:

Elisabeth R. Pollock                          Bryan David Freres
Assistant Federal Defender                    US Attorney
300 West Main Street                          201 South Vine
Urbana, IL 61801                              Urbana, IL 61802
Email: Elisabeth_Pollock@fd.org               Email: bryan.freres@usdoj.gov

Robert L. Tucker                              Eugene L Miller
Robert L. Tucker, Esq.                        US Attorney
7114 Washington Avenue                        201 South Vine
St. Louis, MO 63130                           Urbana, IL 61802
Email: roberttuckerlaw@gmail.com              Email: eugene.miller@usdoj.gov

George Taseff                                 James B Nelson
Assistant Federal Defender                    United States Department Of Justice
401 Main Street, Suite 1500                   Criminal Division Capital Case Section
Peoria, IL 61602                              1331 F Street NW, Suite 625
Email: George_Taseff@fd.org                   Washington, DC 20004
                                              Email: james.nelson@usdoj.gov

Julie Brain                                   Kit R Morrissey
Julie Brain, Esq.                             US Attorney’s Office
916 South 2nd Street                          Southern District Of Illinois
Philadelphia, PA 19147                        Nine Executive Drive
Email: juliebrain1@yahoo.com                  Fairview Heights, IL 62208
                                              Email: kit.morrissey@usdoj.gov

Thomas W Patton
Federal Public Defender
401 Main Street, Suite 1500
Peoria, IL 61602
Email: Thomas_patton@fd.org




                                        /s/ L. Lee Smith
                                       Attorney for University of Illinois
                                       L. Lee Smith
                                       HINSHAW & CULBERTSON LLP
                                       416 Main Street, 6th Floor
                                       Peoria, IL 61602

                                          7
                                                                              304020994v1 0904853
